     Case 2:20-cv-01130-KJM-DMC Document 13 Filed 09/09/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON SILVA,                                    No. 2:20-CV-1130-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    US ARMY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On September 3, 2020,

18   mail directed to plaintiff was returned undeliverable. On the Court’s own motion, the scheduling

19   conference set for October 7, 2020, at 10:00 a.m., before the undersigned in Redding, California,

20   is vacated pending plaintiff’s notification of his new address.

21                  IT IS SO ORDERED.

22

23   Dated: September 9, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
